209 F.2d 511
CHANNEL MASTER CORPORATION, Plaintiff-Appellant,v.VIDEO TELEVISION, Inc., Defendant-Appellee.
No. 75.
Docket 22815.
United States Court of Appeals Second Circuit.
Argued December 17, 1953.
Decided December 30, 1953.

Appeal from the United States District Court for the Eastern District of New York; Robert A. Inch, Judge.
Action for patent infringement by plaintiff, as assignee of Patent No. 2,465,331 for a television receiving antenna issued on March 22, 1949, to J. Y. Resnick. Plaintiff appeals from a judgment for the defendant finding the patent invalid for want of invention.
Armand E. Lackenbach, New York City, for plaintiff-appellant.
No appearance for defendant-appellee.
Before CLARK, FRANK, and HINCKS, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of District Judge Inch, 117 F.Supp. 812.